Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to the Appeal Brief filed on 06/03/2022. Claims 1-20 are presented for examination and based on current examiner’s amendment claims 1-20 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks in the Appeal Brief, filed on 06/03/2022, with respect to claims 1-20 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Mark Valetti (Reg. No. 36,707).

The application has been amended as follows:	

Claims 1 and 13 have been amended as follows:
Claims: 
1.     (Currently Amendment) An isolation circuit for electrically isolating a first circuit operating at a first voltage from a second circuit operating at a second voltage that is different than the first voltage, the isolation circuit comprising:
a first voltage source that operates at the first voltage, the first voltage source having a first supply rail and a second supply rail;
an isolation device having a first input, a second input, a first output and a second output, the second input directly connected to a first ground potential and the second output coupled to a second ground potential that is electrically isolated from the first ground potential by the isolation device;
a first resistor coupled between the first supply rail and the first input of the isolation device;
a second resistor directly connected between the first input of the isolation device and the first ground potential; and
wherein the first output of the isolation device is coupled to the second circuit.
	 
13.     (Currently Amendment) An industrial system having a motor driven by high-voltage circuitry connected to a high-voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply, the industrial system comprising:
an isolation device coupled between the high-voltage circuitry and the low-voltage circuitry, the isolation device having a first input, a first ground connection directly connected to a first ground potential, an output coupled to the low-voltage circuitry and a second ground connection coupled to the low-voltage circuitry and electrically isolated from the first ground connection; and
the high-voltage circuitry coupled to a supply rail of the high-voltage supply, the high-voltage circuitry comprising:
a first resistor having a first terminal coupled to the supply rail and a second terminal; and
a second resistor having a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground potential
	 

Reasons for Allowance

4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

          Claims 1-12; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “An isolation circuit for electrically isolating a first circuit operating at a first voltage from a second circuit operating at a second voltage that is different than the first voltage, the isolation circuit comprising: a first voltage source that operates at the first voltage, the first voltage source having a first supply rail and a second supply rail; an isolation device having a first input, a second input, a first output and a second output, the second input directly connected to a first ground potential and the second output coupled to a second ground potential that is electrically isolated from the first ground potential by the isolation device; a first resistor coupled between the first supply rail and the first input of the isolation device; a second resistor directly connected between the first input of the isolation device and first ground potential; and wherein the first output of the isolation device is coupled to the second circuit”. As recited in claims 1-12.

          Claims 13-20; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “An industrial system having a motor driven by high-voltage circuitry connected to a high-voltage supply and low-voltage circuitry that is connected to a low-voltage supply and electrically isolated from the high-voltage supply, the industrial system comprising: an isolation device coupled between the high-voltage circuitry and the low-voltage circuitry, the isolation device having a first input, a first ground connection directly connected to a first ground potential, an output coupled to the low-voltage circuitry and a second ground connection coupled to the low-voltage circuitry and electrically isolated from the first ground connection; and the high-voltage circuitry coupled to a supply rail of the high-voltage supply, the high-voltage circuitry comprising: a first resistor having a first terminal coupled to the supply rail and a second terminal; and a second resistor having a first terminal directly connected to the first input of the isolation device and a second terminal directly connected to the first ground potential”. As recited in claims 13-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839